FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October 2008 Commission File No. 000-49760 MEGAWEST ENERGY CORP. (Translation of registrant's name into English) Suite 800, 926 - 5th Ave S.W., Calgary, Alberta, Canada T2P 0N7 (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F] Form 20-F[ X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)[] Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)[] Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes[]No[X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEGAWEST ENERGY CORP. /s/ F. George Orr George OrR CFO Date: October 15, 2008 BRITISH COLUMBIA ALBERTA FORM 51-102F3 MATERIAL CHANGE REPORT Item 1.Name and Address of Company MegaWest Energy Corp. (the "Company") Suite 800, 926 – 5th Avenue S.W. Calgary, Alberta, CanadaT2P 0N7 Item 2.Date of Material Change(s) October 14, 2008 Item 3.News Release The Company’s news release dated October 14, 2008 was disseminated by Market Wire on October 14, 2008 Item 4.Summary of Material Change MegaWest’s specialists have established sufficient production from the Upper Warner sandstone at the Marmaton River Project to commence oil sales.The reservoir is responding to the injection of steam (announced March 25, 2008) as predicted and oil production has started to ramp up towards the target rate of 400 to 500 barrels per day.It is expected that this rate will be achieved before year end. Drilling of the second phase of wells at the Marmaton River Project has been approved and should commence in the third calendar quarter.This will ensure sustained production capacity at this project.MegaWest expects to receive field-gate pricing of between 75% and 80% of posted West Texas Intermediate (WTI) price. Construction of the second project in this area at Grassy Creek is proceeding on schedule and on budget.Steam injection should commence at Grassy Creek early in the fourth quarter. These two projects will give MegaWest 1000 barrels per day of production capacity with project lives on the order of 20 years. MegaWest continues to build its inventory of lands with potential for commercial development and now holds 100% working interest on over 15,000 acres of leases in this area. Item 5.Full Description of Material Change 5.1Full Description of Material Change See attached News Release. 5.2Disclosure for Restructuring Transactions Not Applicable. Item 6.Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. Item 7.Omitted Information Not Applicable. Item 8.Executive Officer For further information, please contact Kelly Sledz, Vice-President, Finance of the Company, at (604) 606-7979. Item 9.Date of Report This report is dated October 14, 2008 -- NEWS RELEASE MegaWest Provides Operational Update Calgary, Alberta; October 14, 2008 (OTC BB: MGWSF) (Cusip: #585168 107) –
